OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed. The Appellate Division properly determined that the extraordinary remedy of prohibition does not lie unless *679a court acts in excess of its jurisdiction or its authorized powers (La Rocca v Lane, 37 NY2d 575, cert den 424 US 968). The County Court did not exceed its jurisdiction or its authorized powers in disqualifying the petitioner, a District Attorney, and his staff from prosecuting certain indictments due to a conflict of interest created by the presence of a former Assistant Public Defender in that office (see People v Shinkle, 51 NY2d 417). Whether disqualification was warranted pursuant to People v Shinkle (supra) in this particular case is a question of law not re viewable by way of prohibition.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, without costs, in a memorandum.